Ricardo Villa and Francisco Torres were convicted for their involvement in drug trafficking — Villa following a guilty plea and Torres following a jury trial — and both were sentenced to 360 months’ imprisonment. They appealed, and we vacated both sentences and remanded the cases to the district court for resentencing consistent with post-Booker standards. See United States v. Torres, et al., 216 Fed.Appx. 579 (7th Cir.2007) (unpublished order).
The district judge conducted separate resentencing hearings for Villa and Torres at which he heard from counsel and the defendants. As a result, Villa’s sentence was cut to 276 months while Torres’ sentence was reduced to 246 months. Despite a substantial reduction in their sentences, Villa and Torres appeal their new sentences.
Court-appointed counsel for Villa and Torres have filed motions to withdraw, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Edwards, 777 F.2d 364 (7th Cir.1985). Both attorneys claim that there are no non-frivolous issues requiring appellate review.
The court notified Villa and Torres of their attorneys’ motions and informed both defendants that they could dispute counsel’s characterization of their appeals as frivolous. Villa responded and presented arguments that his sentence was invalid; Torres did not respond.
We have reviewed the records in both appeals, including the transcripts of the original sentencing and resentencing hearings, the Anders briefs submitted by counsel and Villa’s response and agree with counsel that there are no non-frivolous issues for appeal in either case. The district judge properly calculated the applicable guideline ranges, did not err in his factual findings, and imposed reasonable sentences below the range after considering the factors articulated in 18 U.S.C. § 3553(a).
We therefore AFFIRM Villa’s 276-month sentence and Torres’ 246-month sentence. Counsel’s motions to withdraw are GRANTED, and the appeals of both Villa and Torres are DISMISSED.